                       IN THE UNITED STATES DISTRICT COURT
                      FOR THE MIDDLE DISTRICT OF TENNESSEE
                                NASHVILLE DIVISION


DINA CAPITANI,                                   )
                                                 )
        Plaintiff,                               )
                                                 )
v.                                               )   Case No. 3:19–cv–00120
                                                 )
WORLD OF MINIATURE BEARS, INC.,                  )
et al.                                           )
                                                 )   Judge Crenshaw
        Defendants.                              )   Magistrate Judge Frensley


  PLAINTIFF'S UNOPPOSED MOTION FOR EXTENSION OF TIME TO FILE A
RESPONSE TO DEFENDANT MINIBEARS GEMS AND GIFTS, INC.'S MOTION TO
ALTER OR AMEND CERTAIN FINDINGS OF FACT AND CONCLUSIONS OF LAW

        Plaintiff Dina Capitani (“Plaintiff”) respectfully moves the Court to extend the deadlines

associated with Defendant MiniBears Gems and Gifts, Inc.'s Motion to Alter and Amend Certain

Findings of Fact and Conclusions of Law (Docket No. 126) as follows. As grounds for this Motion,

Plaintiff states the following

        1.      MiniBears Gems and Gifts, Inc. filed its Motion to Alter or Amend Certain Findings

of Fact and Conclusions of Law on August 30, 2021 (Docket No. 126).

        2.      On September 2, 2021, the Court entered an Order (Docket No. 133) requiring

Plaintiff to file a response by September 9, 2021, and Defendant MiniBears Gems and Gifts, Inc.

to file any reply by September 16, 2021.

        3.      Plaintiff's counsel will be out of the country on vacation September 4 through

September 11, 2021. Therefore, Plaintiff respectfully requests that the Court extend Plaintiff's

response deadline to September 14, 2021, and Defendant's reply deadline to September 21, 2021.




     Case 3:19-cv-00120 Document 136 Filed 09/03/21 Page 1 of 2 PageID #: 2395
        3.       Plaintiff's counsel has conferred with defense counsel and Defendant does not

oppose this motion.

        WHEREFORE, Plaintiff respectfully requests that the Court enter an Order extending the

deadline from September 9, 2021 to September 14, 2021 for Plaintiff to file a response to

Defendant MiniBears Gems and Gifts, Inc.'s Motion to Alter and Amend Certain Findings of Fact

and Conclusions of Law, and to extend the deadline from September 16, 2021 to September 21,

2021 for Defendant to file any reply.

                                                    Respectfully submitted by:

                                                    DICKINSON WRIGHT PLLC


                                                    /s/ Autumn L. Gentry
                                                    Autumn L. Gentry, #20766
                                                    Joshua L. Burgener #29077
                                                    424 Church Street, Suite 800
                                                    Nashville, Tennessee 37219
                                                    Phone: (615) 244–6538
                                                    Fax: (844) 670–6009
                                                    agentry@dickinsonwright.com
                                                    jburgener@dickinsonwright.com


                                  CERTIFICATE OF SERVICE

       I hereby certify that on September 3, 2021, a true and exact copy of the foregoing has been
served on the following via the Court’s electronic filing system:

                  John A. Beam, III
                  Desireé J.C. Goff
                  Equitus Law Alliance PLLC
                  709 Taylor Street
                  P.O. Box 280240
                  Nashville, TN 37228
                  beam@equituslaw.com
                  goff@equituslaw.com

                                                    /s/ Autumn L. Gentry
                                                    Autumn L. Gentry
4829-6728-2681 v1 [99997-70408]

                                                2

   Case 3:19-cv-00120 Document 136 Filed 09/03/21 Page 2 of 2 PageID #: 2396
